Citation Nr: 0913822	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-29 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
right ankle laxity.

2. Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
right ankle laxity.

3. Entitlement to service connection for residuals of a neck 
injury with laceration on the back of the head.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
RO in Lincoln, Nebraska, which denied service connection for 
a low back condition, a right hip condition and a neck injury 
with laceration on the back of the head.

Subsequent to the issuance of the October 2006 supplemental 
statement of the case (SSOC), the Veteran submitted 
additional evidence which was not considered by the RO.  The 
Veteran, through his representative, has waived RO 
consideration of that evidence.  The Board may consider the 
appeal.  38 C.F.R. § 20.1304 (2008).

The issue of service connection for residuals of a neck 
injury with laceration on the back of the head is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1. Giving the Veteran the benefit of the doubt, the evidence 
is at least in equipoise that his low back disability is 
related to active service.

2. The preponderance of the evidence does not establish that 
the Veteran has a right hip disability that had its onset in 
service, is otherwise related to his active military service, 
or is etiologically related to a service-connected 
disability.  


CONCLUSIONS OF LAW

1. The Veteran's low back disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

2. A right hip disability was not incurred in or aggravated 
by active military service, nor is such a disability 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of service connection for a low back 
disability, that claim has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the claim of service connection for a right 
hip disability, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in February 2006 and August 
2006 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  
The letters advised the Veteran of the information necessary 
to substantiate the claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his 
claim, and advised to send any medical reports that he had.  
He was also told that it was still his responsibility to 
support the claim with appropriate evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
right hip disability, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In any event, it is 
noted that the Veteran was given proper notice in a March 
2006 letter and was given ample opportunity to respond.  The 
Veteran responded by submitting additional evidence.  

Subsequent to the issuance of the March 2006 and August 2006 
letters, the Veteran's claim was readjudicated in September 
2006 and October 2006 supplemental statements of the case 
(SSOC).  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in March 2006 to 
obtain an opinion as to whether his claimed right hip 
disability can be directly attributed to service.  Further 
examination or opinion is not needed on this claim because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed condition may be associated with the 
Veteran's military service.  This is discussed in more detail 
below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

a. Low back

The Veteran contends he has a low back disability as a direct 
result of active service and as secondary to service-
connected right ankle laxity.  Specifically, he argues that 
he injured his lower back from jumping five to ten feet out 
of helicopters while serving as an infantryman in Vietnam and 
that this condition has been aggravated by his right ankle, 
which causes him to limp at times when it gets sore and puts 
pressure on his back.  For the reasons that follow, the Board 
concludes that service connection is warranted.

The Board has reviewed the claims file and finds the 
Veteran's service treatment records to be negative for any 
complaints, treatment or a diagnosis of a low back problem in 
service.  Although he is shown to have incurred a right ankle 
sprain in April 1967, there is no evidence of treatment 
related to the low back, to include for an injury incurred as 
a result of jumping out of a helicopter in Vietnam.  A 
September 1967 separation examination report shows that his 
spine was normal upon clinical evaluation.  Nevertheless, the 
Veteran's service personnel records show that his military 
occupational specialty was a light weapons infantryman and 
that he was awarded the Combat Infantryman Badge, in addition 
to the Vietnam Campaign Medal and the Vietnam Service Medal.  
In this regard, the Board fully acknowledges that the Veteran 
had combat service.  As such, the Veteran's own statements as 
to having experienced low back pain after jumping out of 
helicopters in Vietnam are accepted without independent 
corroboration, as they are consistent with the circumstances, 
conditions and hardships of his service.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(b).  In this case, the claims 
file does not contain any clear and convincing evidence to 
the contrary.  In fact, the Veteran's statements are 
supported by the October 2006 statements of his older 
brothers, which indicate that he experienced low back pain 
after returning home from the service in 1967.  For the 
aforementioned reasons, an inservice injury associated with 
jumping out of helicopters is conceded here.  See Hickson, 12 
Vet. App. at 253.

The inquiry that follows is whether there is medical evidence 
of a current disability.  The Board notes that the medical 
evidence of record reveals current treatment for low back 
pain.  VA treatment notes dated in January 2006 indicate that 
X-rays revealed L4-5 and S1 degenerative changes with 
spurring to the right.  At the March 2006 VA examination, the 
Veteran was diagnosed with mild degenerative joint disease of 
the lumbar spine, based on X-ray findings.  Shortly 
thereafter, a March 2006 radiology consultation report 
revealed mild compression deformity of the L4 centrum, mild 
degenerative disc disease at the L3-L4 and L5-S1, marginal 
hypertrophic degenerative endplate changes from L2-L3 through 
L4-L5, and mild retrolisthesis of L3 on L4 with mild 
levoconvex scoliosis of the lumbar spine centered at the same 
level.  Accordingly, the Board finds that the Veteran is 
shown to have a current low back disability.  

The etiology of the Veteran's low back disability was 
assessed at his March 2006 VA examination.  The examiner 
noted that an opinion had been requested as to whether the 
Veteran's low back and right hip conditions were due to his 
service-connected right ankle.  Following a physical 
examination of the Veteran and review of X-rays, the examiner 
diagnosed the Veteran with right-sided mechanical low back 
pain and noted that no radiculopathy had been found.  The 
examiner gave the opinion that it was less likely than not 
that the Veteran's right ankle condition had caused or 
aggravated any back or other musculoskeletal conditions 
because: (1) his right ankle exam, X-ray and his history did 
not identify a sufficiently severe condition that secondary 
conditions would develop as a result; (2) his gait was normal 
at the examination and there was no evidence of abnormal 
weightbearing; (3) his morbid obesity was more likely to be 
an etiology of his mechanical low back pain and various 
arthralgias; and (4) the medical records did not show that 
the Veteran had been treated for any back conditions relating 
to his military service or his service-connected ankle 
condition.  

Shortly after the VA examination, the Veteran submitted an 
April 2006 private medical statement from K. Lacey, M.D.  In 
this letter, Dr. Lacey states that after examining and 
treating the Veteran, it was in his medical opinion that it 
was more likely than not that the Veteran's lower back 
condition, degenerative osteoarthritis, was injured at the 
time he injured his right ankle while jumping out of a 
helicopter in Vietnam.  Dr. Lacey further explained that the 
Veteran's right ankle condition had changed his gait when he 
walked as a result of limping and favoring his right ankle.  
April 2006 treatment notes from Dr. Lacey show that the 
Veteran reported having jumped out of helicopters numerous 
times in Vietnam.  The Veteran also indicated that he had 
osteoarthritis of the lower back.  Dr. Lacey noted that this 
condition certainly began with his jumping out of a 
helicopter.  

Taking into account all of the evidence of record, the Board 
concludes that the evidence is at least in equipoise that the 
Veteran's low back disability is related to service.  
Although the positive nexus opinion from Dr. Lacey appears to 
be based on the Veteran's own accounts that he jumped out of 
helicopters in Vietnam and has since experienced low back 
pain, he as a combat veteran is competent to attest to such 
factual matters, and as noted above, these accounts are 
consistent with the October 2006 statements of his older 
brothers.  Additionally, the Veteran's statement to his 
private physician that he has osteoarthritis of the low back 
is fully supported by his VA treatment records.  Thus, the 
Board finds Dr. Lacey's opinion that the Veteran's current 
low back disability had its onset in service to be adequate 
upon which to base a decision in this case.  The Board 
acknowledges that the March 2006 VA examination report fails 
to link the Veteran's low back disability to service.  This 
report, however, is incomplete because it only addresses the 
issue of whether his low back disability was caused or 
aggravated by his service-connected right ankle condition and 
does not consider whether it might be directly related to 
service.  Furthermore, it is noted that VA treatment records 
dated after the examination reflect a low back disability of 
a greater level of severity than what was found at the time 
of the examination, which further calls into question the 
sufficiency of the examination report.  In light of the 
foregoing, the Board finds that the evidence of record is at 
least evenly balanced as to whether the Veteran's low back 
disability is related to active service.  

As such, the Board concludes that service connection for a 
low back disability is warranted.  The benefit-of-the-doubt 
rule has been applied in reaching this decision.  See 38 
U.S.C. § 5107(b) (West 2002); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert, supra.

b. Right hip

The Veteran also contends he has a right hip disability as a 
direct result of active service or as secondary to service-
connected right ankle laxity.  Specifically, he argues that 
he injured his right hip from jumping five to ten feet out of 
helicopters while serving as an infantryman in Vietnam and 
that this condition has been aggravated by his right ankle, 
which causes him to limp at times when it gets sore.  For the 
reasons set forth below, the Board concludes that service 
connection is not warranted.

After a thorough review of the claims folder, the Board finds 
that the medical evidence of record fails to demonstrate the 
existence of a current disability of the right hip.  Despite 
the Veteran's complaints of right hip pain, there is no 
objective evidence of a right hip disability.  A February 
2006 bone scan showed no abnormalities in the right hip.  Hip 
X-rays were described as being normal.  An April 2006 medical 
statement from K. Lacey, M.D. indicates that the Veteran 
experiences right hip pain.  Treatment records from Dr. Lacey 
dated in the same month show that the Veteran reported having 
osteoarthritis of the right hip due to jumping out of 
helicopters in Vietnam and was requesting a letter in regards 
to his right hip problem.  It was noted that the total time 
spent with the Veteran was 15 minutes.  There is no 
indication that a physical examination was performed or that 
any X-rays were taken.  At the March 2006 VA examination, 
physical examination of the right hip showed no particular 
tenderness over the greater trochanter or the inguinal region 
anteriorly.  Patrick's and Faber's tests were negative, and 
there was no weakness of the hip or pain on the internal and 
external rotation of the hip.  On active range of motion of 
the hip, deep knee bends and flexion and extension standing 
on the opposite leg, the Veteran indicated there was pain, 
however there was no objective evidence of pain.  With 
repeated motion, there was no evidence of additional loss of 
motion or pain, weakness, incoordination or fatigability.  
The examiner noted that X-rays of the hips were negative and 
that no intrinsic right hip joint condition was identified.  

The Board is mindful of the Veteran's statements regarding 
the current nature of his claimed right hip disability.  The 
Veteran can attest to factual matters of which he has first-
hand knowledge; for example, he is competent to report that 
he jumped out of helicopters in Vietnam.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
the nature and existence of his claimed disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

The Board does not question the fact that the Veteran 
currently suffers from pain of the right hip.  However, there 
is no competent medical evidence showing that he has a right 
hip disability.  Rather, the objective evidence consistently 
reflects negative findings for the right hip.  To the extent 
the Veteran has experienced pain in his right hip, the Board 
notes that complaints of pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted. See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), dismissed in part, and vacated and 
remanded in part sub nom. See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, having concluded that there is no evidence of a current 
right hip disability, the Board need not undertake an 
analysis as to whether there is medical evidence of a nexus 
between the claimed disability and service.  

Without medical evidence of a current disability, the 
Veteran's claim fails to meet the requirements for direct and 
secondary service connection.  See Hickson, supra.  
Accordingly, service connection for a right hip disability is 
not warranted.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
55.




ORDER

Entitlement to service connection for a low back disability 
is granted.  

Entitlement to service connection for a right hip disability, 
to include as secondary to service-connected right ankle 
laxity, is denied.


REMAND

In a statement dated in February 2006, the Veteran indicated 
that he had been treated at the base hospital in Fort 
Benning, Georgia in 1966 for a cut on the back of his head 
after being hit by a 2 x 6, which also resulted in a neck 
injury.  A March 2007 lay statement from J. Medina, Jr. 
similarly describes the Veteran as having been hit in the 
back of the head and in the neck area while loading lumber 
into a train car, and indicates that the lumber fell off the 
back of the car and knocked the Veteran unconscious.  The 
Board observes that the clinical records identified by the 
Veteran are not a part of his service treatment records and 
have not otherwise been associated with the claims file.  In 
fact, there is no indication that any efforts have yet been 
made to obtain these records from the hospital in Fort 
Benning.  As such, the issue of service connection for 
residuals of a neck injury must be remanded so that the 
Agency of Original Jurisdiction (AOJ) can request clinical 
records from the Army Hospital in Fort Benning.  

The Board also observes that the Veteran has not been 
afforded a VA examination to assess his claimed residuals of 
a neck injury.  As the medical evidence of record appears to 
be indicative of a current disability, the Board finds it 
necessary to provide the Veteran with an examination.  

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should contact the Martin Army 
Hospital in Fort Benning and request all 
clinical records from the Veteran's 
period of active service from December 
1965 to September 1967.  The result of 
the request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the Veteran informed of 
any negative results.  

2. The AOJ should then schedule the 
Veteran for a VA examination to assess 
the current nature and etiology of the 
residuals of a claimed neck injury with 
a laceration on the back of the head.  
The entire claims file must be made 
available to the examiner prior to the 
examination, and the examiner must note 
in the examination report that the 
evidence in the claims file has been 
reviewed.  After reviewing the file, 
the examiner should render an opinion 
as to whether the Veteran has residuals 
of a neck injury that is at least as 
likely as not (i.e., to at least a 
50:50 degree of probability) a result 
of active military service, to include 
an injury in which he was hit on the 
back of the head while loading lumber, 
or whether such a relationship is 
unlikely (i.e., less than a 50:50 
degree of probability).  A complete 
rationale should be provided for any 
opinion given.

3. Thereafter, the AOJ should 
readjudicate the claim of service 
connection for residuals of a neck 
injury.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be furnished 
an SSOC and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


